Exhibit 10(m)

SIXTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Sixth Amendment”) is made as of this 29th day of July, 2013, by and among BANK
OF AMERICA, N.A., a national banking association (“Bank of America”) with an
office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), TC NILES CORPORATION (f/k/a THERMAL CARE, INC.), a Delaware
corporation (“Thermal Care”), TDC FILTER MANUFACTURING, INC., a Delaware
corporation (“TDC”), MM NILES CORPORATION (f/k/a MIDWESCO MECHANICAL AND ENERGY,
INC.), a Delaware corporation (“Mechanical”) and PERMA-PIPE INTERNATIONAL
COMPANY, LLC, a Delaware limited liability company (“Perma-Pipe International”)
and PERMA-PIPE CANADA, INC., a Delaware corporation (“Perma-Pipe Canada”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Appendix A, General Definitions. Accounting terms not otherwise specifically
defined herein shall be construed in accordance with GAAP consistently applied.
MFRI, Midwesco, Perma-Pipe, Thermal Care, TDC, Mechanical, Perma-Pipe
International and Perma-Pipe Canada are sometimes hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”.


WHEREAS, Borrowers, Agent, and the Lender signatories thereto hereto entered
into that certain Second Amended and Restated Loan and Security Agreement dated
April 30, 2012 as amended by a certain First Amendment to Second Amended and
Restated Loan and Security Agreement by and among Borrowers, Agent and the
Lender signatories thereto dated June 8, 2012, by a certain Second Amendment to
Second Amended and Restated Loan and Security Agreement by and among Borrowers,
Agent and the Lender signatures thereto dated October 12, 2012, by a certain
Third Amendment to Second Amended and Restated Loan and Security Agreement by
and among Borrowers, Agent and the Lender signatures thereto dated March 15,
2013, and by a certain Fourth Amendment to Second Amended and Restated Loan and
Security Agreement dated April 25, 2013 and by a certain Fifth Amendment to
Second Amended and Restated Loan and Security Agreement dated as of June 13,
2013 (said Second Amended and Restated Loan and Security Agreement, as amended
from time to time, the “Loan Agreement”);


NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:


1.
Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.



2.
Amended Definitions. The definitions of “Availability Threshold” and “Revolving
Credit Maximum Amount” contained in Appendix A to the Loan Agreement (Revolving
Credit Maximum Amount) or Exhibit 8.3 to the Loan Agreement (Availability
Threshold) are hereby deleted and the following are inserted in their stead:



“Availability Threshold - $3,500,000.


Revolving Credit Maximum Amount - $25,000,000 minus the outstanding principal
balance of the Term Loan.”






--------------------------------------------------------------------------------

Exhibit 10(m)

3.
Investments in Foreign Subsidiaries. Agent and Lenders consent to MFRI making an
additional $2,000,000 cash investment in the existing Foreign Subsidiary of
Perma-Pipe in Saudi Arabia so long as (i) after giving effect to any such
investment, no Default or Event of Default exists; and (ii) such investment is
repaid to MFRI on or prior to October 31, 2013.



4.
Conditions Precedent. This Sixth Amendment shall become effective when
Borrowers, Agent and Lenders shall each have executed and delivered to each
other this Sixth Amendment.



5.
Governing Law. This Sixth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.



6.
Execution in Counterparts. This Sixth Amendment may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
Agreement.



7.
Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.



(Signature Page Follows)




--------------------------------------------------------------------------------

Exhibit 10(m)

(Signature Page to Sixth Amendment to Second
Amended and Restated Loan and Security Agreement)


 
 
MFRI, INC.


By: /s/ Karl J. Schmidt
 
 
Karl J. Schmidt
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TC Niles Corporation (f/k/a THERMAL CARE, INC.)


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
MIDWESCO MECHANICAL AND ENERGY, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE INTERNATIONAL COMPANY, LLC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 





--------------------------------------------------------------------------------

Exhibit 10(m)

 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/ Brian Conole
 
 
Brian Conole
 
 
Senior Vice President


 
 
 





